                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JEREMY FUNDERBURG                                                                 PLAINTIFF

v.                               Case No. 5:18-cv-00009 KGB

CITY OF PINE BLUFF, ARKANSAS                                                    DEFENDANT

                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter, the Court dismisses without

prejudice plaintiff Jeremy Funderburg’s illegal exaction claim; dismisses with prejudice Mr.

Funderburg’s discrimination and retaliation claims under the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12101; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §

794 (“Rehabilitation Act”); and the Arkansas Civil Rights Act of 1993 (“ACRA”), codified at Ark.

Code Ann. § 16-123-101, et seq.; and dismisses with prejudice Mr. Funderburg’s claims under the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. The relief sought is denied.

       So adjudged this 30th day of September, 2019.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
